DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record, namely “Roth”, for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 – 5, 7 – 15, and 17 – 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baron et al. (hereinafter Bar, U.S. Patent Application Publication 2008/0229215) in view of Garmark et al. (US 2014/0115114).

Regarding Claim 1, Bar discloses:
A tangible, non-transitory computer-readable media having stored thereon instructions that, when executed by one or more processors, cause one or more servers of a cloud computing system to perform functions (e.g. implemented in a computer readable medium appropriately programed for general purpose computing devices, processor receives instructions from a memory and execute; para 122; note various servers through, for example application server 200, server of the system; para 65; client-server para 89, and various other areas) comprising:
receiving, via a network interface of the cloud computing system (e.g. network connects elements; para 44; see also para 120, 121), data representing one or more commands to queue one or more particular media items in a cloud queue associated with a plurality of media Fig. 5 and para 50; note social playback area 404 of virtual social environment; para 45 and associated devices; para 48; and multiple users consuming media using computing devices; Fig. 3, paras 42+), wherein the plurality of media playback systems comprises a first media playback system comprising at least one first playback device (e.g. first user 301a, and their networked computing and entertainment devices; para 44) and a second media playback system comprising at least one second playback device (e.g. second user 301b, and their networked computing and entertainment devices; para 44);
based on receiving the data representing one or more commands, adding the one or more particular media items to the cloud queue (e.g. add more clips to the current session/playlist; para 46;  see also virtual social environment 401, including add clips element 405, now playing element 404 and playlist 406; also see Fig. 5 and para 50; content queued up for playing; para 60), wherein the cloud queue is maintained in data storage of the cloud computing system  (e.g. application server 200 hosts the virtual social environment 401; para 40; note information database 209 stores information of the multimedia; para 41; and servers include storage and storage distribution facilities necessary to store and supply the demand for consumed media; para 43; remote storage/transfer playlist; para 46); and
sending, via the network interface to the plurality of media playback systems, data representing instructions to queue a window of media items from the cloud queue in respective local queues of each media playback system of the plurality of media playback systems, wherein the window of media items comprises at least one media item from the cloud queue (e.g. 535 represents the next content item to be played in the current session which is pulled from the playlist and queued for all participants in the current session and all users 301 who have been in a pending state while the content in the current session was being played; para 62, note further local rendering of the website; para 90; and further note window of content items at the end user interface in 406 Fig. 4), and wherein the respective local queues are maintained in data storage on the at least one first playback device of the first media playback system and the at least one second playback device of the second media playback system (e.g. virtual social environment 401 loaded upon webpage rendering; para 49; for each of the users, in particular first user 301a and their associated computing and entertainment device, and second user 301b and their associated computing and entertainment device; para 62-content buffering).
Bar fails to explicitly disclose:
and wherein the respective local queues include a subset of audio tracks from the cloud queue when the cloud queue includes audio tracks in addition to the window of media items; and while the at least one first playback device and the at least one second playback device are playing back the cloud queue via the respective local queues, sending, via the network interface to the plurality of media playback system, data representing instructions to queue another window of media items from the cloud queue in the respective local queues to continue playback of the cloud queue.
Garmark teaches wherein the respective local queues include a subset of audio tracks from the cloud queue when the cloud queue includes audio tracks in addition to the window of media items ([0060] In some implementations, the data streamed from the server system 120 is temporarily stored/cached by the first electronic device 102-1 in the media content buffer 105 in the memory of the first electronic device 102-1.  In some implementations, media content stored in the media content buffer 105 is removed after the media content is presented by the first electronic device 102-1, allowing new media content data to be stored in the buffer 110. Examiner notes this indicates that only media content (among varieties of media content available on queue on the cloud computing system) that is in the process of being streamed or about to be streamed are buffered in the playback device; [0080] Also, as noted above, in some implementations, the second electronic device 106-1 buffers/caches a portion of the content that is being streamed to the first electronic device 102-1, in case the user should choose to begin media presentation by the second device instead of or in addition to the first device. [0150], In some implementations, the second electronic device has already buffered some of the requested media content and can therefore begin presenting that content without needing to wait for the arrival of a media content stream from the server system, as discussed below. See also [0160] and [0161]; [0186] In some implementations, obtaining at least a portion of the secondary media content includes obtaining an initial media content item and the next media content item in the playlist.  In some implementations, obtaining at least a portion of the secondary media content includes obtaining an initial media content item and the next two media content items in the playlist. [0185], In some implementations, it is sent by a server system remote from the device that displayed the affordance, such as server system 120. Examiner notes again, this represents a subset of audio tracks from the cloud queue); and 
while the at least one first playback device and the at least one second playback device are playing back the cloud queue via the respective local queues, sending, via the network interface to the plurality of media playback system, data representing instructions to queue another window of media items from the cloud queue in the respective local queues to continue playback of the cloud queue ( [0005], Streaming services store media content on servers remote from the electronic devices, and then send the media content to the electronic devices when it is temporarily buffered/stored before presentation, but typically the data is deleted from memory after presentation, allowing an almost unlimited amount of media to be streamed to a device without running out of storage space on the electronic device. [0060] In some implementations, the data streamed from the server system 120 is temporarily stored/cached by the first electronic device 102-1 in the media content buffer 105 in the memory of the first electronic device 102-1.  In some implementations, media content stored in the media content buffer 105 is removed after the media content is presented by the first electronic device 102-1, allowing new media content data to be stored in the buffer 110. Examiner notes these new media content data are the claimed “another window of media items”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Garmark to Bar.  Doing so would have provided various benefits including having media content item be dlowloaded to the user device so that it is played back quickly and without the delays associating with downloading or buffering the media content item ([0009] of Garmark).

Regarding Claim 2, in addition to the elements stated above regarding claim 1, Bar in the combination further discloses:
determining that a user account associated with the plurality of media playback systems (e.g. user creates an account and logs into an account; para 49) is granted a first type of access to a media playback system cloud service (e.g. session participants, hosts and associated permissions, rules and other restrictions for the sessions; para 52; permissions setup; para 55, Fig. 7), wherein the first type of access permits (e.g. viewers) a first set of media playback 

Regarding Claim 3, in addition to the elements stated above regarding claim 2, Bar in the combination further discloses:
receiving, via the network interface of the cloud computing system (e.g. network connects elements; para 44; see also para 120, 121; note communications; para 119-121… for loading the virtual social environment 401 loaded upon webpage rendering; para 49), data representing one or more commands to add one or more additional audio tracks to the cloud queue (e.g. interaction with 405 allowing the users to add clips, including but not limited to drag and drop; para 46; note users 301 add 504 multimedia; Fig. 5 and para 50; note social playback area 404 of virtual social environment; para 45 and associated device; para 48);
determining that adding the one or more additional audio tracks to the cloud queue is prohibited with the first type of access (e.g. playlist locked for the session, add to playlist button is disabled for the viewers during host control only; para 80, see also fig. 23 paras 104-106), wherein the second type of access permits adding the one or more additional audio tracks to the cloud queue (e.g. all but host see the buttons disable; para 80, in other words the host permission do not disable these buttons and can use them); and
based on determining that adding the one or more additional audio tracks to the cloud queue is prohibited with the first type of access, foregoing adding the one or more additional 

Regarding Claim 4, in addition to the elements stated above regarding claim 3, Bar in the combination further discloses:
wherein the one or more additional audio tracks are associated with a particular playlist of the media playback system cloud service (e.g. user and associated user data brought to the session; para 66; and note once content has been placed into a playlist, the content metadata is supplemented by the name of the user who submitted the content; para 63), and wherein the first type of access excludes queueing the particular playlist in the cloud queue (e.g. playlist locked for the session, add to playlist button is disabled for the viewers during host control only; para 80, see also fig. 23 paras 104-106).

Regarding Claim 5, in addition to the elements stated above regarding claim 3, Bar in the combination further discloses:
wherein the one or more additional audio tracks are associated with a particular streaming audio service (e.g. internal services and systems; para 45; note audio played back in real time synchronously for all users; para 4; content introduced from any number of sources; para 60; note third party playback of content such as YouTube video; para 120), and wherein the first type of access excludes streaming audio tracks from the particular streaming audio service (e.g. playlist locked for the session, add to playlist button is disabled for the viewers during host control only; para 80, see also fig. 23 paras 104-106).

Claim 7, in addition to the elements stated above regarding claim 2, Bar in the combination further discloses:
wherein determining that the user account associated with the plurality of media playback systems is granted the first type of access to the media playback system cloud service comprises:
receiving, from a control application on a mobile device, data representing an authorization token (e.g. system checks if the user is logged in, user has a valid and current login stored in a cookie or other marker locally or on a server; para 65); and
determining that the authorization token is associated with the first type of access (e.g. user using a valid log in state from a previous session to re-enter the session; par 65; note the re-establishment of role status for the user; para 66; see additionally that the system is set to automatically re-establish session settings and permissions to the configuration when the user las participated; para 67).

Regarding Claim 8, in addition to the elements stated above regarding claim 2, Bar in the combination further discloses:
causing a control application on a mobile device to display a control interface (e.g. consider computing devices such as mobile phones, pdas, laptops etc; media consumed on a mobile device and displayed in web browser or application dedicated to the presentation and consumption of media; para 42; and rendering in a mobile application; para 98) comprising (i) a graphical representation of the cloud queue (e.g. local rendering of the website; para 90; and the window of content items at the end user interface in 406 Fig. 4) and (ii) graphical representations of the media playback systems in the plurality of media playback systems (e.g. viewer’s list displayed in the interface of Fig. 12).

Regarding Claim 9, in addition to the elements stated above regarding claim 8, Bar in the combination further discloses:
causing the control application on the mobile device to display (e.g. display in Fig. 4) a graphical indication of the first type of access on the control interface (e.g. note indications of host, co-host, and viewers in 402 of fig 4) concurrently with the graphical representation of the cloud queue (e.g. window of content items in 406 of fig. 4) and (ii) graphical representations of the media playback systems in the plurality of media playback system (e.g. viewers tab in Fig. 4 or viewer’s list displayed in the interface of Fig. 12).

Regarding Claim 10, in addition to the elements stated above regarding claim 2, Bar in the combination further discloses:
modifying access by the user account associated with the plurality of media playback systems from the first type of access to the second type of access (e.g. changing session settings to enable co-hosts or permissions or moderators; para 57).

Claim 11 is rejected under the same grounds stated regarding claim 1 above.

Claim 12 is rejected under the same grounds stated regarding claim 2 above.

Claim 13 is rejected under the same grounds stated regarding claim 3 above.

Claim 14 is rejected under the same grounds stated regarding claim 4 above.

Claim 15 is rejected under the same grounds stated regarding claim 5 above.

Claim 17 is rejected under the same grounds stated regarding claim 7 above.

Claim 18 is rejected under the same grounds stated regarding claim 8 above.

Claim 19 is rejected under the same grounds stated regarding claim 9 above.

Claim 20 is rejected under the same grounds stated regarding claim 10 above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 20 of U.S. Patent No. 9,729,599. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘599 patent, while using different language and arranged in different dependencies, make obvious the limitations presented in the instant application.  Rearrangement of limitations and using different terminology would have been obvious to one of ordinary skill in the art at the time the invention was filed.

Claims 1 – 5, 7 – 15 and 17 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 20 of U.S. Patent No. 9,648,071. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘071 patent, while using different language and arranged in different dependencies, make obvious the limitations presented in the instant application.  Rearrangement of limitations and using different terminology would have been obvious to one of ordinary skill in the art at the time the invention was filed.

Claims 1 – 5, 7 – 15 and 17 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 20 of U.S. Patent No. 9,648,070. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘070 patent, while using different language and arranged in different dependencies, make obvious the limitations presented in the instant application.  Rearrangement of limitations and using different terminology would have been obvious to one of ordinary skill in the art at the time the invention was filed.

Allowable Subject Matter
Claims 6 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and the rejections under obvious type double patenting are overcome.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H MAUNG whose telephone number is (571)270-5690.  The examiner can normally be reached on Monday-Friday, 9am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 1-(571) 272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/THOMAS H MAUNG/           Primary Examiner, Art Unit 2654